Exhibit 10.15

 

 

[gi0pylov5j3r000001.jpg]

 

 

December 4, 2018

 

Mr. Kirk Johnson

[Address]

 

Dear Mr. Johnson:

 

It is with great pleasure that we offer to you the position of Senior Vice
President of Member Engagement with Old Dominion Electric Cooperative (ODEC).

 

Should you accept the position, your salary will be $12,692 gross per pay
period.  ODEC has 26 pay periods per year. Your employment with ODEC is at-will
and is indefinite.   Our relocation package provides you with $15,000 in order
to relocate to the Richmond metro area.  This amount will be grossed up.   The
cost of moving your household goods will also be paid by ODEC.  We request two
quotes from moving companies at your discretion and submitted prior to your
commitment.  ODEC will pay the lowest cost of the two.

 

In addition to your compensation, you will be eligible to receive the benefits,
which are offered to all ODEC employees.  These benefits are described in the
Employee Benefits Enrollment Guide.  Our benefits currently are with NRECA and
our open enrollment is January 1 annually.

 

Our vacation policy credits new employees for prior years of experience in your
area of expertise.  Our offer to you would allow you to begin with an accrual of
vacation time at a rate of 5 weeks per year and sick time accrual rate of 12
days per year.

 

This offer is made on the condition that you accept this offer by signing and
returning the enclosed copy to me by Tuesday, December 12, 2018 and that you
agree to commence your duties on or around February 1, 2019.  ODEC is flexible
with the start date.

 

This offer of employment is, of course, subject to successful completion of a
post-offer drug screen and a background check that will be performed at the
expense of ODEC.

 




Innsbrook Corporate Center    •     4201 Dominion Boulevard     •     Glen
Allen, Virginia 23060

Tel: 804-747-0592                  www.odec.com                    Fax:
804-747-3742

--------------------------------------------------------------------------------

ODEC reserves the right to withdraw this offer or terminate your employment or
both for any reason, including but not limited to, failure (as defined solely by
ODEC) of any and all of the aforementioned tests or checks.  

 

As part of our new hire process, you will be asked to complete a Form I-9 in
compliance with the Immigration Reform and Control Act. As part of this
compliance, you must present us with documents, which identify you and indicate
you are eligible to work in the United States. This must be done within three
days of hire.   You can find additional information on the type of documentation
acceptable at http://uscis.gov/graphics/formsfee/forms/i-9.htm.

 

In order to ensure proper crediting of Social Security and Medicare earnings,
please bring your social security card on your first day of employment for
payroll purposes.

 

We appreciate your interest in employment with ODEC and hope you will consider
our offer favorably. Please notify me of your decision regarding our offer in
writing by December 11th. In the meantime, if you have any questions regarding
any of the above information, please do not hesitate to contact me at
804-968-4023.

 

Cordially,

 

/s/ Marcus Harris

 

Marcus Harris, President & CEO

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

/s/ Kirk Johnson

 

Dated:  12/4/18

Mr. Kirk Johnson

 

 

 